Title: Madison and William Grayson to Rufus King, 11 March 1787
From: Madison, James,Grayson, William
To: King, Rufus


N. York March 11th 1787
Mr. M & Mr Grayson present their complts to Mr. King and beg leave to inform him that the doors of the Assembly were shut on a letter from Col Carrington & Col. Lee, which Mr. Grayson saw but did not sign for reasons irrelative to the present subject. Mr. M. was in the Legislature at the time and knows the cause was very different from the one mentioned to Mr. King. Both of them are satisfied that no such information was contained in the letter from the before mentioned Gentlemen, or as far as they know or believe in any other written by them or any other person to the Legislature of Virginia.
